 Case 18-11251       Doc 42    Filed 06/25/20     Entered 06/25/20 08:54:56        Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA

      IN RE:    MORRIS DAVIS, JR.                              CASE NO. 18-11251
                PATRICIA W. DAVIS
                DEBTORS                                        CHAPTER 13

                                            ORDER

       Considering the motion for relief from stay of BSI Financial Services, as servicer for U.S.

BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE CABANA SERIES III

TRUST (P-33), the lack of opposition thereto, and applicable law;

       IT IS ORDERED that the automatic stay is LIFTED in favor of BSI Financial Services,

as servicer for U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE

CABANA SERIES III TRUST, insofar as the following property is affected thereby:




       Municipal Address: 2133 North Little John Drive, Baton Rouge, Louisiana 70815.

       Baton Rouge, Louisiana, June 24, 2020.

                                  s/ Douglas D. Dodd
                                 DOUGLAS D. DODD
                         UNITED STATES BANKRUPTCY JUDGE
